Tom, J., dissents
in a memorandum as follows: I respectfully dissent and vote to affirm the IAS Court.
I would first note that an order granting a motion for a mistrial is not appealable (CPLR 5501; Mecca v Connelly, 150 AD2d 353; City of Elmira v Larry Walter, Inc., 111 AD2d 553, affd 76 NY2d 912). Accordingly, that branch of the appeal should be dismissed.
In any event, CPLR 4533-b provides, in pertinent part: "In an action for personal injury * * * any proof as to payment by or settlement with another joint tortfeasor, or one claimed to be a joint tortfeasor, offered by a defendant in mitigation of damages, shall be taken out of the hearing of the jury.”
*234The policy requirements behind the adoption of the foregoing provision arise out of the fear that the jury’s awareness of a settlement, even with limiting instructions, would result in the return of a nominal verdict (see, Alexander, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 4533-b; Abernethy v Azzoni, 78 Misc 2d 832, 833; see also, Dermatossian v New York City Tr. Auth., 67 NY2d 219, 225-226).
The provision, however, should not bar cross-examination by the defendant as to the existence of a settlement, or the amount thereof, in order to impeach the credibility of a settling joint tortfeasor who is called as a witness by the plaintiff (Richardson, Evidence § 503 [Prince, 10th ed]).
In the matter at bar, Ms. Walker, a nurse at Hempstead General Hospital, rather than being a settling tortfeasor, was merely an employee of a former party to the litigation, who was not a principal of the hospital and had no financial interest in the outcome of the litigation, and was not a party to the settlement. Thus, the questioning about the previous settlement by her employer would not serve to attack her credibility or show that she was biased as any connection between the settlement and the witnesses is nonexistent or simply too remote. Granted, Walker did have an interest in demonstrating that she was not at fault when the plaintiff was allegedly injured and an issue existed as to whether her employment relationship with the hospital affected her testimony, and it is in that context to which any questions regarding her bias should have been directed.
Pretto v Leiwant (80 AD2d 579), relied upon by the majority, is distinguishable as the witness was a passenger in the defendant’s car. The Appellate Division, Second Department, ruled that it was permissible to inquire of that adversary witness whether he himself had settled a claim against the party calling him to testify in order to show bias.
Lastly, I vote to affirm that branch of the IAS Court’s order that imposed upon defendant Zelman’s attorneys $6,000 in costs. A review of the trial transcript reveals that defendant’s counsel was well aware of the legal tightrope on which he was treading when he inquired of the witness employer about the hospital’s settlement. Under the circumstances, rather than proceeding, the proper course would have been for counsel to seek a ruling from the court, outside the presence of the jury, as to whether it would be permissible to make a reference to the settlement. In view of the time, effort and billable hours already invested in the trial, I find the imposition of costs to be within the Judge’s discretion.